EXECUTION VERSION


THIRD AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT
THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM
LOAN AGREEMENT dated February 19, 2020 (this “Amendment”) is entered into among
Aaron’s, Inc., a Georgia corporation (the “Borrower”), the Guarantors, the
Lenders party hereto and Truist Bank (successor by merger to SunTrust Bank), as
Administrative Agent.
RECITALS
WHEREAS, the Borrower, the Lenders and Truist Bank (successor by merger to
SunTrust Bank), as Administrative Agent, Swingline Lender and Issuing Bank,
entered into that certain Second Amended and Restated Revolving Credit and Term
Loan Agreement dated as of September 18, 2017 (as amended by that certain First
Amendment to Second Amended and Restated Revolving Credit and Term Loan
Agreement dated as of October 23, 2018, that certain Second Amendment to Second
Amended and Restated Revolving Credit and Term Loan Agreement dated as of
January 21, 2020 and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”);
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement;
and
WHEREAS, the Lenders (by act of the Required Lenders) have agreed to provide
such requested amendments, subject to the terms and conditions of this Amendment
(the Credit Agreement as amended by this Amendment and as further amended,
modified, supplement or extended from time to time, the “Amended Credit
Agreement”);
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.    Introductory Paragraph and Recitals. The above introductory paragraph and
recitals of this Amendment are incorporated herein by reference as if fully set
forth herein. All capitalized terms used herein and not otherwise defined herein
shall have the meanings given to such terms in the Amended Credit Agreement.


2.    Amendment to Credit Agreement. The defined term “Consolidated EBITDA” in
Section 1.1 of the Credit Agreement is hereby amended by (i) deleting the text
“and” immediately prior to clause (O) therein, (ii) inserting the text “, (P)
for any period ending on or prior to December 31, 2020, any charges, costs and
expenses incurred as a result of the 2018 FTC Inquiry (defined below), including
any settlement amounts payable to the Federal Trade Commission (the “FTC”), any
legal or professional services fees, costs or expenses to investigate, comply
with and/or respond to legal, government and regulatory claims relating to the
2018 FTC Inquiry, and any incremental costs, expenses or fees incurred by the
Borrower or any of its Subsidiaries with respect to any compliance-related
activities undertaken by the Borrower or any of its Subsidiaries under or in
connection with any consent order or compliance agreement entered into with the
FTC in respect of the 2018 FTC Inquiry or the settlement thereof, including any
monitoring, disclosure and reporting requirements and any modification or
enhancement of the Borrower’s or any of its Subsidiary’s software or technology
systems or platforms as necessary or advisable to comply with such requirements;
provided, that the aggregate amount for all such items under this clause (P)
shall not exceed $190,000,000, and (Q) any fines, penalties, restitution,
settlement payments, charges and similar costs and expenses, paid or incurred,
including attorneys’ and professional advisor fees (excluding, for the avoidance
of doubt, expenses of the type contemplated by clause (P) above) related to any
litigation or governmental or regulatory




--------------------------------------------------------------------------------




investigation or proceeding arising from, based upon and/or related to the 2018
FTC Inquiry or any other regulatory or compliance inquiries or investigations at
any time conducted by the FTC or any other Governmental Authority with respect
to the Borrower or any of its Subsidiaries; provided, that the aggregate amount
for all such items under this clause (Q) shall not exceed five percent (5%) of
Consolidated EBITDA for such period (calculated prior to giving effect to the
amount added to Consolidated EBITDA pursuant to this clause (Q))” immediately
following clause (O) therein, and (iii) inserting the following sentence
immediately after the final period therein: “As used in this definition, the
term “2018 FTC Inquiry” means those certain civil investigative demands
(“CIDs”), received by the Company from the FTC in July 2018, regarding
disclosures related to lease-to-own and other financial products offered by the
Company through its and certain of its subsidiaries businesses and whether such
disclosures violate the Federal Trade Commission Act (the “FTC Act”), together
with any related agreement or agreement in principle in respect of the
settlement thereof between the Borrower and/or any of its Subsidiaries and the
FTC, and any related consent order.”


3.    Conditions Precedent. This Amendment shall be effective upon satisfaction
of the following conditions precedent in each case in a manner reasonably
satisfactory to the Administrative Agent and the Lenders (the “Third Amendment
Effective Date”):
(a)    Amendment. Receipt of a counterpart of this Amendment duly executed by
each of the Loan Parties, the Required Lenders and the Administrative Agent.
(b)    Amendments to Loan Facility Documents. The Loan Facility Agreement and
the other Loan Facility Documents shall have been amended and restated in a
manner reasonably satisfactory to the Administrative Agent.
(c)    Representations and Warranties. At the time of and immediately after
giving effect to this Amendment on the Third Amendment Effective Date, all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by Material Adverse
Effect or other materiality, in which case such representations and warranties
shall be true and correct in all respects); provided, that to the extent such
representation or warranty relates to a specific prior date, such representation
or warranty shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by Material Adverse
Effect or other materiality, in which case such representations and warranties
shall be true and correct in all respects) only as of such specific prior date.
(d)    No Default. No Default or Event of Default exists or would result from
the entering into of this Amendment.
(e)    Fees and Attorney Costs. Receipt by the Administrative Agent of all fees
and other amounts due and payable on or prior to the Third Amendment Effective
Date, including reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel to the
Administrative Agent) required to be reimbursed or paid by the Borrower
hereunder, under any other Loan Document and under any agreement with the
Administrative Agent
4.    Miscellaneous.
(a)    This Amendment shall be deemed to be, and is, a Loan Document.
(b)    Each Loan Party (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) agrees that this Amendment and all documents
executed in connection herewith do not


2



--------------------------------------------------------------------------------




operate to reduce or discharge its obligations under the Credit Agreement or the
other Loan Documents or any certificates, documents, agreements and instruments
executed in connection therewith, (iii) affirms all of its obligations under the
Loan Documents, (iv) affirms that each of the Liens granted in or pursuant to
the Loan Documents are valid and subsisting and (v) agrees that this Amendment
shall in no manner impair or otherwise adversely affect any of the Liens granted
in or pursuant to the Loan Documents.
(c)    Effective as of the Third Amendment Effective Date, all references to the
Credit Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.
(d)    Each of the Loan Parties hereby represents and warrants to the
Administrative Agent and the Lenders that as of the Third Amendment Effective
Date after giving effect to this Amendment:
(i)    such Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment;
(ii)    this Amendment has been duly executed and delivered by such Loan Party
and constitutes such Loan Party’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (A) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity);
(iii)    no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment, other than such consents, approvals or
authorizations that have been obtained;
(iv)    no Default or Event of Default exists;
(v)    all representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects (other than
those representations and warranties that are expressly qualified by Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects); provided, that to the
extent such representation or warranty relates to a specific prior date, such
representation or warranty shall be true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects) only as of such
specific prior date; and
(vi)     since the date of the audited financial statements of the Borrower
described in Section 4.4 of the Credit Agreement, there has been no changes with
respect to the Borrower and its Subsidiaries which has had or could reasonably
be expected to have, singly or in the aggregate, a Material Adverse Effect.
(e)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same agreement. Delivery of an executed counterpart
of this Amendment by telecopy, pdf or other similar electronic transmission
shall be effective as an original and shall constitute a representation that an
executed original shall be delivered.


3



--------------------------------------------------------------------------------




(f)    This Amendment shall be construed in accordance with and be governed by
the law (without giving effect to the conflict of law principles thereof) of the
State of Georgia.


[Signature pages follow]







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWER:                    AARON’S, INC.
By:    /s/ Steven A. Michaels
Name:    Steven A. Michaels
Title: Chief Financial Officer and President of Strategic Operations


GUARANTORS:                AARON INVESTMENT COMPANY
By:    /s/ Steven A. Michaels
Name:    Steven A. Michaels
Title: Vice President and Treasurer


AARON’S LOGISTICS, LLC
By: AARON’S, INC., as sole Manager


By:    /s/ Steven A. Michaels
Name:    Steven A. Michaels
Title: Chief Financial Officer and President of Strategic Operations


AARON’S PROGRESSIVE HOLDING COMPANY
By:    /s/ Steven A. Michaels
Name:    Steven A. Michaels
Title: President and Treasurer


APPROVE.ME, LLC
AM2 ENTERPRISES, LLC
PROG LEASING, LLC
By:
PROGRESSIVE FINANCE HOLDINGS, LLC, Sole Manager

By:    /s/ Steven A. Michaels
Name:    Steven A. Michaels
Title: Vice President


PROGRESSIVE FINANCE HOLDINGS, LLC


By:    /s/ Steven A. Michaels
Name:    Steven A. Michaels
Title: Vice President    
    
WOODHAVEN FURNITURE INDUSTRIES, LLC




By:    /s/ Steven A. Michaels
Name:    Steven A. Michaels
Title: Vice President    


NPRTO ARIZONA, LLC
NPRTO CALIFORNIA, LLC
NPRTO FLORIDA, LLC
NPRTO GEORGIA, LLC
NPRTO ILLINOIS, LLC
NPRTO MICHIGAN, LLC
NPRTO NEW YORK, LLC
NPRTO OHIO, LLC
NPRTO TEXAS, LLC
NPRTO MID-WEST, LLC
NPRTO NORTH-EAST, LLC
NPRTO SOUTH-EAST, LLC
NPRTO WEST, LLC


By:
PROG LEASING, LLC, Sole Manager



By:    /s/ Steven A. Michaels
Name:    Steven A. Michaels
Title: Vice President


VIVE FINANCIAL, LLC




By:    /s/ Steven A. Michaels
Name:    Steven A. Michaels
Title: Vice President




ADMINISTRATIVE AGENT:
TRUIST BANK (successor by merger to SunTrust Bank),

as Administrative Agent, as Issuing Bank, as
Swingline Lender and as a Lender
By: /s/ J. Haynes Gentry, III
Name: J. Haynes Gentry, III
Title: Director
LENDERS:                    BANK OF AMERICA, N.A.,
as a Lender
By: /s/ Ryan Maples
Name: Ryan Maples
Title: Sr. Vice President



FIFTH THIRD BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Mary Ramsey
Name: Mary Ramsey
Title: Senior Vice President
SYNOVUS BANK,
as a Lender
By: /s/ Chandra Cockrell
Name: Chandra Cockrell
Title: Wholesale Banking
CITIZENS BANK, N.A.,
as a Lender
By: /s/ Doug Kennedy
Name: Doug Kennedy
Title: Senior Vice President





REGIONS BANK,
as a Lender
By: /s/ Ryan Franco
Name: Ryan Franco
Title: Director





JPMORGAN CHASE BANK, N.A.,
as a Lender
By: /s/ Alexander Vardaman
Name: Alexander Vardaman
Title: Authorized Officer
HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Joe Quatro
Name: Joe Quatro
Title: Vice President


BBVA USA,
as a Lender
By: /s/ Heather Allen
Name: Heather Allen
Title: Senior Vice President




FIRST HORIZON BANK,
as a Lender
By: /s/ Kevin McConaha
Name: Kevin McConaha
Title: Senior Commercial Relationship Manager


4

